Citation Nr: 0018521	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial rating of 10 percent for 
residuals of a shell fragment wound of the left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
granted service connection for residuals of a gunshot wound 
of the left foot and assigned a 10 percent rating, effective 
March 31, 1998, the date of receipt of what was deemed a 
claim for service connection for residuals of a gunshot wound 
of the left foot.  Service connection was already in effect 
for disabilities stemming from residuals of a gunshot wound 
of the left knee and lower leg.


This appeal originated from the Atlanta, Georgia RO.  During 
the pendency of the appeal, the veteran relocated.  The 
Philadelphia, Pennsylvania RO now has jurisdiction of this 
matter.

At the veteran's request, a hearing before a Member of the 
Board, in Washington, D.C., was scheduled for June 2000.  The 
veteran failed to report for the scheduled hearing.


Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.


FINDING OF FACT

Residuals of a gunshot wound of the left foot are productive 
of no more than moderate impairment of affected 
musculoskeletal structures of the foot.



CONCLUSION OF LAW

An initial rating in excess of 10 percent for residuals of a 
gunshot wound of the left foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1999), and 38 C.F.R. § 4.56, and Diagnostic Code 5310 
(effective prior to and on and after July 3, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran, in 
December 1971, sustained a buckshot wound injury to the left 
knee and lower leg.  No injury to the left foot was noted.  

A VA x-ray examination of the left foot was performed in 
August 1974.  The bony structures were regular in outline 
with no evidence of old or recent fracture or arthritis.  One 
small, rounded metallic foreign body having the appearance of 
a single buckshot was seen in the soft tissues, just medial 
to the left tarsal scaphoid bone.

A VA examination of the veteran's left lower extremity was 
performed in February 1998.  No findings with respect to the 
left foot were recorded.

A VA examination of the feet was performed in June 1998.  The 
veteran complained of pain in the left foot.  It was found 
that he had good range of motion of the feet.  There was good 
muscle power and ankle stability present bilaterally.  He had 
good heel/toe supination and pronation gait bilaterally, with 
pain in the left foot on pronation gait.  There was reducible 
equinus present on the left foot, a phenomenon which produced 
varying degrees of limitation of dorsiflexion of the foot, 
depending on whether the left knee was flexed or extended.  
It was reported that x-rays showed a foreign body pellet on 
the medial side of the left navicula.  There was also a 
posterior calcaneal spur present.  The diagnoses included 
foreign body of the left foot and severe pes planus.  
(Service connection is not in effect for pes planus).

A VA systemic examination was performed in December 1998.  It 
was found that the veteran had tenderness to palpation of the 
left medial foot.

VA x-ray examination of the left foot was performed in March 
1999.  The bones of the left foot appeared intact without 
evidence of fracture or dislocation.  There was a tiny bone 
spur at the posterior surface of the calcaneus.  A 0.3 cm. 
metallic fragment was seen in the soft tissues medial to the 
tarsonavicular bone.  The adjacent bones appeared intact.

A VA examination of the feet was performed in June 1999.  The 
veteran stated that he could walk about four blocks and then 
had to rest because of pain in the left foot.  He indicated 
that he used orthotics for the left foot.  It was found that 
he had swelling of the left foot, particularly over the 
navicular bone.  Plantar flexion was from 0 to 45 degrees; 
dorsiflexion was from 0 to 35 degrees.  There was a mild pes 
planus deformity with no shift in the weight bearing line.  
Also noted was a mild hallux valgus deformity.  The 
diagnostic impression was shrapnel injury with retained 
metallic fragment of the left foot causing swelling and 
tenderness.  The examiner commented that the swelling would 
mildly reduce the veteran's endurance.  There was no evidence 
of incoordination or fatigability.


II.  Legal Analysis

The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  


The RO has evaluated residuals of a gunshot wound to the 
veteran's left foot on the basis of a rating code for 
application to foot injuries.  A 10 percent rating is 
warranted for moderate foot injuries.  A 20 percent rating is 
warranted for moderately severe foot injuries.  A 30 percent 
rating is warranted for severe foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such factors 
as weakness, excess fatigability, incoordination or pain, 
pursuant to guidelines of 38 C.F.R. §§ 4.40, 4.45 (1999); 
Deluca v. Brown, 8 Vet. App. 202 (1995).  


In addition to Diagnostic Code 5284, the veteran's left foot 
gunshot wound residuals can be evaluated on the basis of a 
rating code for application to muscle injuries.  Muscle Group 
X functions in movements of the forefoot and toes, and 
propulsion thrust in walking.  A shell fragment wound to the 
plantar structures of the intrinsic muscles of the foot is 
rated 10 percent disabling when moderate, 20 percent 
disabling when moderately severe, and 30 percent disabling 
when severe.  A shell fragment wound of the dorsal structures 
of the intrinsic muscles of the foot is rated 10 percent 
disabling when moderate, 10 percent disabling when moderately 
severe, and 20 percent disabling when severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (effective prior to and on and 
after July 3, 1997).  A regulatory note following Diagnostic 
Code 5310 states that the minimum rating for through-and-
through wounds of the foot is 10 percent.

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

A review of the record discloses that a gunshot wound of the 
left foot was confined to soft tissue; it did not produce a 
fracture.  Recent VA examinations demonstrated no foot 
deformities stemming from the original injury.  Any current 
foot deformities have been shown to be referable to either 
nonservice-connected pes planus or hallux valgus.  Further, 
the left foot exhibited good range of motion and good muscle 
power and that the ankle was stable.  

Considering the totality of the evidence, a rating in excess 
of 10 percent for residuals of gunshot wound of the left foot 
is not warranted.  No more than moderate residual muscle 
injury or moderate residual foot injury is demonstrated.  The 
Board accepts as credible the veteran's assertion that he 
experiences left foot pain and that left foot pain produces 
some functional limitations.  However, recent examinations 
did not demonstrate any significant weakened movement, excess 
fatigability or incoordination of the left foot.  On the June 
1999 VA examination, the swelling and tenderness associated 
with the retained metallic fragment was noted to only mildly 
reduce the veteran's endurance.  In light of the foregoing, 
an increased evaluation, based on pain or functional loss 
alone, is not warranted.  DeLuca, supra.  

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating assigned by the RO for 
residuals of a gunshot wound of the left foot, from March 31, 
1998, reflects the most disabling this disorder has been 
since the beginning of the appeal period.  Throughout the 
entire appeal period, the disability has not more nearly 
approximated the criteria for assignment of the next higher 
rating under either of the potentially applicable rating 
codes discussed above.  38 C.F.R. § 4.7 (1999).  Thus, the 
Board concludes that a staged rating for residuals of gunshot 
wound of the left foot is not warranted.  Fenderson, supra.  
Having reviewed the entire evidence of record with respect to 
residuals of a gunshot wound of the left foot, the Board 
determines that there is not an approximate balance of 
positive and negative evidence so as to warrant application 
of the doctrine of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound of the left foot is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

